Title: Carlo Botta to Thomas Jefferson, 29 November 1815
From: Botta, Carlo Giuseppe Guglielmo,Valli, Eusebio Giacinto
To: Jefferson, Thomas


          
            Monsieur
             Paris 29 Novembre 1815 Rue de la Tixanderie No 41.
          
          le Dr Valli, mon ami, et mon compatriote, se rend en amérique pour se procurer l’occasion d’y observer la fievre jaune. Je n’ai pas voulu laisser echapper cette occasion sans me rappeller á votre souvenir, et sans vous rémercier de l’accueil favorable que vous avez bien voulu faire á mon histoire de la guerre d’amérique. J’imprime dans ce moment-ci un poème epique intitulé, il Camillo, o Vejo conquistata; aussitôt qu’il sera imprimé, je me ferai un empressement de vous en faire passer un exemplaire. Heureux, si vous pourez pouvez trouver que j’aie rempli, du moins en partie, les loix et le but de l’Epopée.
          le Dr Valli qui aura l’honneur de vous remettre la présente, est un des médecins les plus distingués de l’Europe. Il a vu la peste á Smyrne et á Constantinople; il a eu le courage de faire sur lui meme des expériences aussi dangereuses qu’intéressantes. Il veut maintenant essayer de la fievre jaune. l’amour de l’humanité que personne n’a jamais poussé plus loin que lui, lui fait braver toute espèce de fatigues et de dangers. Il joint les sentiments les plus élévés aux connaissances les plus profondes.
          Je n’ai pas le droit de vous le recommander. Je prends seulement la liberté de vous l’adresser. l’amour de l’humanité qui vous distingue si eminement l’un et l’autre, fera le reste.
          veuillez, Monsieur, agréer les nouveaux  souhais que je fais, pour votre bonheur, et me conserver toujours une place dans votre bon souvenir.
          
            votre très humble Serviteur
            Charles Botta
          
          
          Editors’ Translation
          
            
              Sir
               Paris 29 November 1815 Rue de la Tixanderie Number 41.
            
            Dr. Valli, my friend and compatriot, is going to America to observe cases of  yellow fever. I did not want to let this occasion pass without remembering myself to you and thanking you for the favorable welcome you were pleased to give to my history of the American war. I am just now printing  an epic poem entitled Il Camillo, o Vejo Conquistata. As soon as it is published, I will hasten to send you a copy. I will be happy if you find that I have fulfilled, at least in part, the rules and objects of the epic genre.
            Dr. Valli, who will have the honor of delivering this letter to you, is one of the most distinguished physicians in Europe. He witnessed the plague at Smyrna and Constantinople; he has had the courage to perform experiments on himself that were as dangerous as they were interesting. He now wants to try out yellow fever. The love of humanity, which no one has ever pursued farther, allows him to brave every kind of fatigue and danger. He combines the most elevated sentiments with the most profound knowledge.
            I have no right to recommend him to you. I only take the liberty of sending him to you. The love of humanity that so eminently distinguishes you both will do the rest.
            Please accept, Sir, my renewed wishes for your happiness and always preserve for me a place in your kind memory.
            
              Your very humble servant
              Charles Botta
            
          
        